Citation Nr: 1001137	
Decision Date: 01/07/10    Archive Date: 01/15/10

DOCKET NO.  03-13 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for vision loss, 
claimed as secondary to service connected residuals of a 
scar, left cheek.

2.  Entitlement to an initial compensable disability rating 
for residuals of a scar, left cheek, due to removal of a 
sebaceous scar.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel




INTRODUCTION

The Veteran had active service from July 1973 to February 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of August 2001 and January 2002 rating 
decisions of the Philadelphia, Pennsylvania Regional Office 
(RO) of the Department of Veterans Affairs (VA) which denied 
entitlement to a compensable disability rating for residuals 
of sebaceous scar cyst, and denied entitlement to service 
connection for vision loss, claimed as secondary to the 
service-connected scar residuals.  

This appeal was previously before the Board in March 2007, at 
which time the case was remanded to the RO for additional 
development.  The actions requested in the Remand have been 
undertaken to the extent possible, and the case has returned 
to the Board for appellate review.

For purposes of clarification, the Board points out that 
service connection for residuals of a sebaceous scar cyst, 
left cheek, was granted in a rating action issued in August 
2001, at which time a noncompensable evaluation was assigned, 
effective from November 2000.  The non-compensable evaluation 
was continued in a rating action issued in January 2002.  A 
Notice of Disagreement (NOD) was filed in March 2002; the 
Board observes that as it is timely as to both aforementioned 
rating actions, it represents a valid NOD with the initial 
rating action of August 2001.  As such, this issue has been 
recharacterized as shown on the title page.  


FINDINGS OF FACT

1.  The evidence of record does not indicate that currently 
claimed vision loss is etiologically related to the Veteran's 
period of active service, nor is it proximately due to, the 
result of, nor has it been chronically aggravated by, a 
service-connected disorder.

2.  Since November 8, 2000, the scar residuals of the left 
cheek have not been painful on examination, and have not been 
productive of moderate disfigurement or any of the 
characteristics of disfigurement.  


CONCLUSIONS OF LAW

1.  Vision loss was not incurred or aggravated during 
military service and was not proximately due to, the result 
of, or chronically aggravated by a service-connected 
disorder.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 
(2009).

2.  The criteria for an initial compensable rating for 
residuals of scar of the left cheek have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 
4.118, Diagnostic Codes 7800, 7804 (2002 & 2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009), 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009), 
requires VA to assist a claimant at the time that he or she 
files a claim for benefits.  As part of this assistance, VA 
is required to notify claimants of what they must do to 
substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1).

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that the claimant is to provide; 
and (3) that VA will attempt to obtain.  See Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA 
notice requirements).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The RO informed the Veteran of VA's duty to assist her in the 
development of evidence pertinent to her service connection 
claim in a letters dated in December 2001 and July 2005, 
wherein the Veteran was advised of the provisions relating to 
the VCAA.  The Veteran was advised that VA would assist her 
with obtaining relevant records from any Federal agency, 
which may include medical records from the military, from VA 
hospitals (including private facilities where VA authorized 
treatment), or from the Social Security Administration.  With 
respect to private treatment records, the letter informed the 
Veteran that VA would make reasonable efforts to obtain 
private or non-Federal medical records, to include records 
from State or local governments, private doctors and 
hospitals, or current or former employers.  Furthermore, the 
VA included copies of VA Form 21-4142, Authorization and 
Consent to Release Information, which the Veteran could 
complete to release private medical records to the VA.

The Board further observes that during the pendency of this 
appeal, on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the Veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Veteran was provided 
with notice of the type of evidence necessary to establish a 
disability rating or effective date as was discussed in the 
Dingess case in June 2007, after the initial adjudication of 
the claim for vision loss.  However, subsequent adjudication 
of the claim on appeal was undertaken in a Supplemental 
Statement of the Case (SSOC) issued in November 2009.  
Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA 
cured failure to afford statutory notice to claimant prior to 
initial rating decision by issuing notification letter after 
decision and readjudicating claim and notifying claimant of 
such readjudication in the statement of the case).

With respect to the claim for residuals of a scar, this 
arises from the Veteran's disagreement with the initial 
disability rating following the grant of service connection 
for this condition.  Once service connection is granted the 
claim is substantiated, additional notice is not required and 
any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the 
burden of demonstrating any prejudice from defective notice 
with respect to the downstream elements.  Goodwin v. Peake, 
22 Vet. App. 128 (2008).  That burden has not been met in 
this case.

The Board also finds that all of the relevant facts have been 
properly developed, and that all available evidence necessary 
for an equitable resolution of the issues on appeal has been 
obtained.  The Veteran's service treatment records (STRs) and 
post-service treatment records were obtained.  The Veteran 
was afforded VA examinations in 2001 in connection with the 
claims currently on appeal and the file includes contentions 
and statements of the Veteran and her representative.  

The Veteran failed to report for VA C&P examinations 
scheduled in February 2008 and indicated that she could not 
appear or any rescheduled appointments, expressing some 
concern about the security of her records.  The Board finds 
that further attempts to schedule the Veteran for a VA 
examination would be futile. Accordingly, the Board will 
adjudicate the claims based on the evidence of record. 38 
C.F.R. § 3.655.  At the same time, the Board observes that 
"[t]he duty to assist is not always a one-way street."  If a 
veteran wishes help, he/she cannot passively wait for it in 
those circumstances where he/she may or should have 
information that is essential in obtaining the putative 
evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
Because of the Veteran's failure to report for these 
scheduled C&P examinations, VA has been unable to obtain 
potentially favorable evidence.

Significantly, neither the Veteran nor her representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance to the Veteran is 
required to fulfill VA's duty to assist the appellant in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Accordingly, the Board 
finds that VA has complied, to the extent required, with the 
duty-to-assist requirements found at 38 U.S.C.A. § 5103A and 
38 C.F.R. § 3.159(c)-(e).

Factual Background

The Veteran maintains that a compensable evaluation is 
warranted for a service-connected scar of the left cheek, and 
maintains that she has sustained vision loss secondary to the 
left cheek scar residuals, warranting service connection.  
Because these issues involve similar facts and essentially 
the same procedural history, for the sake of economy the 
Board will address the background relating these claimed 
conditions together.

The Veteran served with the United States Army and had no 
foreign or overseas service.  

The STRs include a March 1973 enlistment examination report 
revealing that clinical evaluation of the eyes and pupils was 
normal as were opthalmoscopic and ocular motility 
evaluations.  Distant vision was evaluated as 20/20 
bilaterally.  An August 1973 entry indicated that the Veteran 
had a boil on the left side of her face, which was further 
described as an infected sebaceous cyst of the left cheek.  
The record indicated that most of the cyst wall was removed.  
The Veteran was seen later in August 1973 for a check-up, at 
which time the wound was described as draining well with 
minimal erythema.  An entry dated near the end of August 1973 
indicated that the Veteran had a history of a 3/4 inch cyst on 
the left cheek, which should continue to be followed.  In 
September 1973, the Veteran was evaluated for a facial scar 
which resulted from the abscess; the entry indicated that a 
hypertrophic elevated scar was evident.  The STRs did not 
contain any indication of complaints or findings relating to 
vision loss.

In January 2001, the Veteran filed a service connection claim 
for scarring and disfigurement of the face, relating to the 
cyst removed during service.  

A VA PTSD examination was conducted in June 2001.  The 
Veteran reported that during service, she developed a cyst 
which required emergency surgery to drain the cyst.  She 
reported that the surgery was redone at a Naval Base in 
California.  The report indicated that the original cyst had 
left a huge gaping hole that was draining, and noted that 
during the second surgery, the sac of the cyst was partially 
removed and the wound was closed.  The Veteran reported that 
she felt that she was having decreased eyesight on the left 
side due to this problem and reported that the sac swelled 
intermittently, but did not ooze.  

By rating action of August 2001, service connection for 
residuals of removal of a sebaceous cyst of the left cheek 
was granted, for which a noncompensable evaluation was 
assigned, effective from November 2000.  The service 
connection claim for vision loss, secondary to service-
connected residuals of a sebaceous cyst, was deferred. 

A VA scar examination was conducted in October 2001.  On 
examination, a 1/2 inch scar in the area of the left check was 
noted, which was described as blending in with the 
surrounding tissue.  The examiner indicated that it was 1 mm 
in width and noted that there was a minimum amount of 
subcutaneous tissue loss.  The report stated that the scar 
was somewhat sensitive to touch and occasionally swelled, 
with no indication of pain or tenderness.  The examiner also 
noted that the scar was smooth with no evidence of adherence, 
ulceration, keloidal formation or disfigurement.  Status post 
excision of a sebaceous cyst was diagnosed.  The examiner 
noted that the scar had essentially no residuals and had no 
relationship to any loss of vision.

A VA eye examination was also conducted in October 2001.  The 
Veteran provided a history of a surgical removal of a cyst 
during service in 1973, following which she reported 
experiencing facial swelling.  She indicated that her current 
symptoms included facial swelling occurring a few times a 
year in the area of the eyelids. She reported that vision in 
her left eye had been poor since 1973.  Uncorrected right eye 
vision was 20/20; uncorrected left eye vision was 20/40.  An 
impression of unexplained decreased visual acuity of the left 
eye, return for refraction re-check in one month, was made.  

Service connection for vision loss was denied in a rating 
action issued in January 2002; in that rating action a non-
compensable evaluation for residuals of a sebaceous cyst was 
continued.  

VA records dated from 1995 to 2002 include an entry dated in 
May 2002, at which time the Veteran was seen by emergency 
care due to symptoms of red itchy, watery, eyes bilaterally.  
The entry indicated that the Veteran denied having a history 
of eye pain, photophobia or a change in vision.  An 
impression of possible allergic conjunctivitis was made.  
There is no indication that the Veteran was seen for a re-
check of her vision following the 2001 VA examination.  

Records from the Social Security Administration (SSA) were 
requested by VA in September 2005, with follow-up requests 
issued in December 2005 and April 2006, although there is no 
actual indication from the Veteran in the record that she was 
in receipt of SSA benefits.  No SSA records were obtained 
pursuant to the requests.

VA record dated in 2005 and 2006 are negative for any 
complaints, clinical findings of diagnoses relating to the 
left cheek scar or vision loss.  

Pursuant to a Board Remand issued in December 2007, a VA 
examination to assess the manifestations and characteristics 
associated with the Veteran's service-connected facial scar, 
and an examination and opinion address the contended 
secondary relationship between the scar and claimed vision 
loss were requested. 

VA examinations were scheduled for late February 2008 for 
which the Veteran did not report.  The file contains a note 
dated in February 2008, prior to the scheduled VA 
examinations indicating that the Veteran had stated that she 
was unable to make the appointments and could not reschedule, 
as she was unavailable for other dates.  

Analysis

With respect to both claims on appeal, the Board notes that 
the provisions of 38 C.F.R. § 3.655 are applicable in 
conjunction with the Veteran's failure to report for the VA 
examinations scheduled for February 2008.  Under 38 C.F.R. 
§ 3.655(b), when a claimant fails to report for an 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  When the examination was scheduled in 
conjunction with any other original claim, a reopened claim 
for a benefit that was previously disallowed, or a claim for 
increase, the claim shall be denied.  Because the current 
appeal arises from original claims of entitlement to service 
connection, these claims will be decided based upon the 
available evidence of record.  38 C.F.R. § 3.655(b).

        A.  Service Connection - Vision Loss

The Veteran maintains that service connection is warranted 
for vision loss, primarily contending that this condition was 
incurred secondary to service-connected residuals of removal 
of a sebaceous cyst of the left cheek.  In the alternative, 
it is contended that service connection may be warranted for 
vision loss on the basis of direct service incurrence, as the 
Veteran has given a history of left eye vision loss since 
1973.  

Service connection means that the facts, shown by the 
evidence, establish that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
the active military service or, if pre-existing such service, 
was aggravated during service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2009).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic, or where the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2009).  In addition, service connection 
may be granted for any disease diagnosed after service when 
all the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2009).

Service connection may also be established on a secondary 
basis for a disability that is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. § 
3.310(a) (2009).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a) (2009); 
Allen v. Brown, 7 Vet. App. 439 (1995) (en banc), 
reconciling, Leopoldo v. Brown, 4 Vet. App. 216 (1993), and 
Tobin v. Derwinski, 2 Vet. App. 34 (1991).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).

The record contains medical evidence of decreased visual 
acuity of the left eye diagnosed upon examination conducted 
in 2001.  As such, Hickson element (1) is satisfied.

The remaining question is whether or not currently manifested 
vision loss was incurred during or as a result of the 
Veteran's active military service, or is secondarily related 
to a service-connected disorder by virtue of causation or 
aggravation.  

With respect to the second Hickson element, the evidence 
fails to demonstrate that vision loss of either eye was ever 
found during service, to include upon enlistment.  Although 
the Veteran has reported a history of left eye vision loss 
since the 1973, no clinical evidence supports this assertion.  
It does not appear that any separation examination was 
conducted in this case.  Even so, the fact remains that the 
STRs are entirely negative for any documentation of 
complaints, findings or a diagnosis of vision loss of either 
eye; this fact that weighs heavily against the claim.

The earliest, and in fact only, clinical evidence on file 
reflecting that the Veteran has any currently manifested 
vision loss consists of the VA examination report of 2001, at 
which time unexplained decreased visual acuity of the left 
eye was assessed.  

A veteran seeking disability benefits must establish not only 
the existence of a disability, but also an etiological 
connection between his military service and the disability.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico 
v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000).  This is the 
third part of the Hickson analysis.  Under 38 C.F.R. § 
3.303(b), an alternative method of establishing the second 
and third Hickson elements is through a demonstration of 
continuity of symptomatology.  Barr v. Nicholson, 21 Vet. 
App. 303 (2007); see Savage v. Brown, 10 Vet. App. 488, 495- 
97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 
(1999).  Continuity of symptomatology may be established if a 
claimant can demonstrate (1) that a condition was "noted" 
during service; (2) evidence of post- service continuity of 
the same symptomatology; and (3) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post-service symptomatology.  Savage, 10 
Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay 
evidence of in- service incurrence sufficient in some 
circumstances for purposes of establishing service 
connection); 38 C.F.R. § 3.303(b).

With respect to the theory of direct service incurrence, the 
competent medical evidence of record does not establish that 
the Veteran currently has vision loss which is etiologically 
or causally associated with service.  In this case, the 
earliest verifiable evidence of vision loss was not shown 
until 2001, more than 25 years after the Veteran's discharge 
from service.  Evidence of a prolonged period without medical 
complaint and the amount of time that elapsed since military 
service, can be considered as evidence against the claim.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  As 
such, continuity and chronicity of vision loss since service 
is not shown.  Moreover, there has been no competent evidence 
or opinion presented for the record which establishes or even 
suggests that an etiological relationship exists between 
vision loss initially assessed more than 25 years after 
service and the Veteran's period of active service.  

The Veteran also maintains that service connection for vision 
loss is warranted secondary to service connected residuals of 
removal of a sebaceous cyst of the left cheek.  A claim for 
secondary service connection generally requires competent 
evidence of a causal relationship between the service-
connected disability and the nonservice-connected disease or 
injury.  Jones (Wayne L.) v. Brown, 7 Vet. App. 134 (1994).  
There must be medical evidence of a current disability; 
evidence of a service- connected disability; and medical 
evidence of a nexus between the service-connected disability 
and the current disability.  See Wallin v. West, 11 Vet. App. 
509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-7 
(1995).

In this case, absolutely no medical opinion or clinical 
evidence has been presented etiologically linking the 
Veteran's claimed vision loss with service or any service-
connected disorder.  The sole evidence in favor of the claim 
consists of the lay statements and contentions of the Veteran 
to the effect that her currently claimed vision loss is 
attributable to service or a service-connected disorder.  
Initially, the Veteran has not demonstrated that she has any 
expertise to render such an opinion.  Moreover, her opinion 
as to the etiology of her claimed vision loss is not 
consistent with the objective evidence of record, which does 
not document chronicity and continuity of vision loss since 
service, and does not even suggest a relationship between 
currently claimed vision loss and service or a service-
connected disorder.  See Davidson v. Shinseki, 581 F.3d 1313, 
(Fed Cir. Sept. 14, 2009); Jandreau v. Nicholson, 492 F.3d 
1372 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 
1331 (Fed. Cir. 2006).

Essentially, as the weight of the competent and probative 
evidence is against a finding that the Veteran's claimed 
vision loss is related to service or any service-connected 
disorder, the preponderance of the evidence is against the 
Veteran's service connection claim for vision loss.  Although 
the Veteran is entitled to the benefit of the doubt where the 
evidence is in approximate balance, the benefit of the doubt 
doctrine is inapplicable where, as here, the preponderance of 
the evidence is against the claim.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).  The benefit sought on appeal is 
therefore denied.

        B.  Initial (Compensable) Evaluation - Left Cheek Scar

The Veteran asserts that a compensable evaluation is 
warranted for residuals of a scar the left cheek.  In a 
rating action issued in August 2001, service connection was 
established for the scar residuals and non-compensable 
evaluation was assigned, effective from November 8, 2000.  
The Veteran's claim for a higher disability rating for her 
skin disorder was placed in appellate status by her 
disagreement with the initial rating award. 

As noted above, the Veteran was scheduled for a VA 
examination in February 2008 to give her every consideration 
in connection with her claim.  The record reflects, however, 
that the Veteran did not report for the examination scheduled 
in 2008.  Under the laws and regulations, the Veteran has a 
responsibility of attending a VA examination to help 
establish entitlement to a claim.  38 C.F.R. §§ 3.326, 3.327. 
Failure to report for an examination without good cause has 
consequences including deciding the claim based upon the 
evidence in record and in some cases denying the claim.  38 
C.F.R. § 3.655.  Good cause includes, but is not limited to, 
the illness or hospitalization of the claimant, or the death 
of an immediate family member.  38 C.F.R. § 3.655(a).  As 
explained above, the Veteran failed to report to the 
scheduled VA examination and there is no indication that 
remanding the claim would result in the examination being 
carried out.  Accordingly, the Board will decide the claim on 
the evidence of record.  38 C.F.R. §§ 3.326, 3.655.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4. 
Each disability must be viewed in relation to its history and 
there must be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.1.  The 
Board attempts to determine the extent to which the Veteran's 
service-connected disability adversely affects his or her 
ability to function under the ordinary conditions of daily 
life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2009).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).

In considering the severity of a disability, it is essential 
to trace the medical history of the Veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2009).  The degree of impairment resulting 
from a disability is a factual determination and generally 
the Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. App. 
55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that the rule from Francisco does not 
apply where, as here, the appellant has expressed 
dissatisfaction with the assignment of an initial rating 
following an award of service connection for a disability.  
Rather, at the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on the 
facts found - a practice known as "staged" ratings.  More 
recently, the United States Court of Appeals for Veterans 
Claims (Court) held that "staged" ratings are appropriate for 
an increased rating claim when the factual findings show 
distinct time periods where the service- connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's skin disorder has been rated under 38 C.F.R. § 
4.118, Diagnostic Code 7800 for the entirety of the appeal 
period extending from November 8, 2000.  

During the appeal period, the criteria for rating skin 
disabilities were revised, effective on August 30, 2002.  If 
a law or regulation changes during the course of a claim or 
an appeal, the version more favorable to the veteran will 
apply, to the extent permitted by any stated effective date 
in the amendment in question.  38U.S.C.A. § 5110(g); 
VAOPGCPREC 3- 2000; see also Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003); VAOPGCPREC 7-2003.  Amendments with a 
specified effective date without provision for retroactive 
application may not be applied prior to the effective date.  
As of that effective date, the Board must apply whichever 
version of the rating criteria is more favorable to the 
Veteran. In this case, either the old or revised rating 
criteria may apply, although the new rating criteria are only 
applicable since their effective date.  VAOPGCPREC 3-2000.  
The Board also notes that in October 2008 the regulations 
pertaining to the evaluation of scars were amended effective 
October 23, 2008. The Board observes that the regulatory 
changes only apply to applications received by VA on or after 
October 23, 2008, or if the Veteran requests review under the 
clarified criteria.  See 73 Fed. Reg. 54708 (Sept. 23, 2008).  
As neither situation applies in this case, the Board finds 
the 2008 changes to be inapplicable.

Under Diagnostic Code 7800, in effect prior to August 30, 
2002, a disfiguring scar of the head, face, or neck warrants 
a noncompensable evaluation for slight disfigurement, and a 
10 percent evaluation if the disfigurement is moderate.  A 
30 percent evaluation contemplates severe disfigurement, 
especially if producing a marked and unsightly deformity of 
the eyelids, lips, or auricles.  A 50 percent rating is 
assigned for complete or exceptionally repugnant deformity of 
one side of the face or marked or repugnant bilateral 
disfigurement.  A Note to Diagnostic Code 7800 provides that, 
when in addition to tissue loss and cicatrization there is 
marked discoloration, color change, or the like, a 50 percent 
evaluation may be increased to 80 percent, a 30 percent 
evaluation may be increased to 50 percent, and a 10 percent 
evaluation may be increased to 30 percent.  38 C.F.R. § 
4.118, Diagnostic Code 7800 (2002).

Diagnostic Code 7800, effective from August 30, 2002, 
pertains to the evaluation of scars causing disfigurement of 
the head, face, or neck, including notes that provide the 
foundation for applying the new criteria.  Under that code, a 
10 percent evaluation is warranted if there is one 
characteristic of disfigurement; a 30 percent evaluation is 
assigned if there is visible or palpable tissue loss and 
either gross distortion or asymmetry of one feature or paired 
set of features [nose, chin, forehead, eyes (including 
eyelids), ears (auricles), cheeks, lips], or if there are two 
or three characteristics of disfigurement.  A 50 percent 
evaluation is warranted if there is visible or palpable 
tissue loss and either gross distortion or asymmetry of two 
features or paired sets of features [nose, chin, forehead, 
eyes (including eyelids), ears (auricles), cheeks, lips], or 
if there are four or five characteristics of disfigurement.  
38 C.F.R. § 4.118, DC 7800.

Note (1) accompanying 38 C.F.R. § 4.118, DC 7800 explains 
that the eight characteristics of disfigurement, for purposes 
of evaluation under 38 C.F.R. § 4.118, are the following: (1) 
Scar five or more inches (13 or more centimeters (cm.)) in 
length; (2) Scar at least one-quarter inch (0.6 cm.) wide at 
its widest part; (3) Surface contour of the scar is elevated 
or depressed on palpation; (4) Scar is adherent to underlying 
tissue; (5) Skin is hypo- or hyper-pigmented in an area 
exceeding six square inches (39 sq. cm.); (6) Skin texture is 
abnormal (irregular, atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches (39 sq. cm.); (7) Underlying soft 
tissue missing in an area exceeding six square inches (39 sq. 
cm.); (8) Skin indurated and inflexible in an area exceeding 
six square inches (39 sq. cm.).  Note (3) directs that 
unretouched color photographs should be taken into 
consideration when evaluating under these criteria.

Also potentially applicable in this case is Diagnostic Code 
7804.  The provisions in effect prior to August 30, 2002, 
provided for a 10 percent disability rating for superficial 
scars that were tender and painful on objective 
demonstration.  

Effective August 30, 2002, the revised criteria provide for a 
10 percent evaluation under Diagnostic Code 7804 for 
superficial scars that are painful on examination.  According 
to the notes associated with Diagnostic Code 7804, a 
superficial scar is one not associated with underlying soft 
tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7804, Note 
1 (2008).

In first addressing whether the Veteran is entitled to an 
increased rating based upon the former diagnostic criteria 
pertaining to disfiguring scars of the head, face, or neck, 
the Board finds that the medical evidence does not 
demonstrate that the scar is disfiguring; the Veteran is 
therefore not entitled to an increased rating under DC 7800 
(2002)  In this regard, essentially the only pertinent 
findings, made upon VA examination of October 2001, indicated 
that the scar had essentially no residuals and was not 
productive of any disfigurement.  

Further, upon application of the criteria effective from 
August 30, 2002, not one of the eight characteristics of 
disfigurement is demonstrated.  Again pertinent findings made 
upon VA examination of 2001 did not reflect that the scar 
was: 5 or more inches (13 or more cm.) in length; at least 
one-quarter inch (0.6 cm.) wide at its widest part; or had a 
surface contour that was elevated or depressed on palpation.  
Further, the scar was not found to be adherent to underlying 
tissue; or productive of: hypo-or hyperpigmented skin in an 
area exceeding six square inches (39 sq. cm.); abnormal skin 
texture (irregular, atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches (39 sq. cm.);underlying soft 
tissue missing in an area exceeding six square inches (39 sq. 
cm.); or skin indurated inflexible in an area exceeding six 
square inches (39 sq. cm.).  Accordingly, the Veteran is not 
entitled to a compensable rating under DC 7800 (2008) for any 
portion of the appeal period.

Next, the Board also finds that the Veteran is not entitled 
to an increased rating under DC 7804.  In 2001, the VA 
examiner described the Veteran's scar as neither painful nor 
tender.  To the extent that the description of sensitivity to 
touch noted by the VA examiner might be construed as an 
indication of tenderness, the rating criteria in effect prior 
to August 30, 2002 under code 7804 required evidence of both 
tenderness and pain to warrant a compensable (10 percent) 
evaluation.  This is a conjunctive set of criteria; both must 
be present to warrant compensation at the sole authorized 
level, 10 percent.  See Melson v. Derwinski, 1 Vet. App. 334 
(June 1991) (use of the conjunctive "and" in a statutory 
provision meant that all of the conditions listed in the 
provision must be met); compare Johnson v. Brown, 7 Vet. App. 
95 (1994) (only one disjunctive "or" requirement must be met 
in order for an increased rating to be assigned).  


Accordingly, code 7804 in effect prior and subsequent to 
August 30, 2002, cannot serve as a basis for an increased 
rating. Under 38 C.F.R. § 4.31, where the criteria for a 
compensable rating under a diagnostic code are not met, and 
the schedule does not provide for a zero percent rating, as 
in DC 7804, a zero percent rating will be assigned when the 
required symptomatology is not shown.  38 C.F.R. § 4.31 
(2009). 

The Board concludes that an initial or staged compensable 
rating for the Veteran's service connected left cheek scar 
residuals is not warranted for any period of time covered by 
this appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  The weight of 
the evidence demonstrates that since November 8, 2000, when 
service connection became effective, the Veteran's residuals 
of a scar, left cheek, have not warranted a compensable 
rating.  As the preponderance of the evidence is against the 
claim, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has considered whether the record raises the matter 
of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) 
(2009).  In exceptional cases where schedular evaluations are 
found to be inadequate, consideration of an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities may be made.  The governing norm 
in an exceptional case is a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards. 38 C.F.R 
§ 3.321(b)(1).

In a recent case, the United States Court of Appeals for 
Veterans Claims (Court) clarified the analytical steps 
necessary to determine whether referral for extraschedular 
consideration is warranted.  See Thun v. Peake, 22 Vet. App. 
111 (2008).  First, the RO or the Board must determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation 


does not contemplate the Veteran's level of disability and 
symptomatology and is found inadequate, the RO or Board must 
determine whether the claimant's exceptional disability 
picture exhibits other related factors such as those provided 
by the regulation as "governing norms."  Third, if the rating 
schedule is inadequate to evaluate a Veteran's disability 
picture and that picture has attendant thereto related 
factors such as marked interference with employment or 
frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service to determine whether, 
to accord justice, the Veteran's disability picture requires 
the assignment of an extraschedular rating.

The Veteran's manifestations of her service-connected scar 
are contemplated by the rating criteria.  Here, the rating 
criteria reasonably describe the Veteran's disability level 
and symptomatology and provide for higher ratings for 
additional or more severe symptoms than currently shown by 
the evidence.  Thus, her disability pictures are contemplated 
by the rating schedule, and the assigned schedular 
evaluations are, therefore, adequate.  Referral for 
consideration of extraschedular ratings is, therefore, not 
warranted.

The Court of Appeals for Veterans Claims (CAVC) has recently 
held that a request for a TDIU, whether expressly raised by a 
claimant or reasonably raised by the record, is an attempt to 
obtain an appropriate rating for disability or disabilities, 
and is part of a claim for increased compensation.  There 
must be cogent evidence of unemployability in the record.  
See Rice v. Shinseki, 22 Vet. App. 447 (2009), citing Comer 
v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  In the instant 
case, the holding of Rice is inapplicable since the evidence 
of record does not demonstrate that the Veteran has been 
rendered unemployable due solely to her service-connected 
scar, nor have the Veteran or her representative so alleged.  
Thus, at this point, there is no cogent evidence of 
unemployability and entitlement to increased compensation 
based on TDIU is not warranted.



ORDER

Service connection for vision loss, to include as secondary 
to a service-connected disorder, is denied

A compensable rating for residuals of scar, left cheek is 
denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


